DETAILED ACTION
This Office Action is in response to Amendment filed December 13, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: a comma (“,”) should be inserted at the end of line 6 after “nucleation layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 10, 11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by Kambayashi et al. (US 8,999,788) or, in the alternative, under 35 U.S.C. 103 as obvious over Kambayashi et al. (US 8,999,788) in view of Janzen et al. (WO 2016/110332; the cited columns and lines below are from Janzen et al. (US 10,269,565))
In the below prior art rejection, the claim limitation “as determined by atomic force microscopy (AFM), conducted in tapping mode with a vertical direction spatial resolution of 0.3-1 Angstrom and lateral direction spatial resolution of 1-5 nm” recited in claim 1 specifies an intended use or field of use, and is treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claim 1, Kambayashi et al. disclose a heterostructure for a high electron mobility transistor (HEMT) (Fig. 1), comprising: a SiC substrate (102) (col. 3, lines 34-35), an InxAlyGa1-x-yN nucleation layer ((topmost GaN or AlN sublayer of) 104) (col. 3, lines 36-39), wherein x=0-1, y=0-1, formed on the SiC substrate, and a GaN channel layer (106) (col. 3, lines 42-46) formed directly on the InxAlyGa1-x-yN nucleation layer wherein: a thickness of the GaN channel layer is 50 to 500 nm (col. 3, lines 43-44); the GaN channel layer inherently presents a rocking curve with a (002) peak having a full width half maximum (FWHM) below 300 arcsec, and a rocking curve with a (102) peak having a FMHW below 400 arcsec as determined by X-ray diffraction (XRD), because (a) an XRD rocking curve has been commonly used to analyze the thickness, composition and strain state of epitaxial single crystal films, and (b) Kambayashi et al. disclose all the other limitations of claim 1 in terms of thickness and composition of the GaN channel layer 106, and a surface of the GaN channel layer (106) of the heterostructure prior to any formation of additional layers thereon exhibits rms roughness over a 10×10 µm2 scan area of below 1.8 nm, or over a 3×3 µm2 scan area of below 1 nm (Fig. 7) (col. 9, lines 42-49), as determined by atomic force microscopy (AFM), conducted in tapping mode with a vertical direction spatial resolution of 0.3-1 Angstrom and lateral direction spatial resolution of 1-5 nm, which is directed to an intended use as discussed above.
If Applicants can prove or show that it is not inherent that the GaN channel layer presents a rocking curve with a (002) peak having a full width half maximum (FWHM) below 300 arcsec, and a rocking curve with a (102) peak having a FMHW below 400 arcsec as determined by X-ray diffraction (XRD), it would still have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Kambayashi et al. can exhibit the claimed FWHMs in view of Janzen et al. as Janzen et al. disclose the claimed FWHMs of a GaN channel layer and thus one of ordinary skill in the art would be able to control and optimize the quality of the GaN channel layer to reduce the claimed FWHMs of the GaN channel layer of Kambayashi et al. as follows:
Janzen et al. disclose a heterostructure for a high electron mobility transistor (HEMT) (Fig. 1 and col. 2, lines 13-17), comprising: a SiC substrate (11) (col. 5, lines 5-6), an InxAlyGa1-x-yN nucleation layer (12) (col. 5, lines 3-5 and col. 9, lines 50-55), wherein x=0-1, y=0-1, formed on the SiC substrate, and a GaN channel layer (13) formed directly on the InxAlyGa1-x-yN nucleation layer, the GaN channel layer presents a rocking curve with a (002) peak having a full width half maximum (FMHW) below 300 arcsec (col. 10, line 64 - col. 11, line 5 and Fig. 4b), and a rocking curve with a (102) peak having a FMHW below 400 arcsec (col. 10, lines 51-63 and Fig. 4a) as determined by X-ray diffraction (XRD).
Regarding claims 5, 6, 10, 11, 13 and 15, Kambayashi et al. in view of Janzen et al. further disclose that the InxAlyGa1-x-yN nucleation layer ((topmost GaN or AlN sublayer of) 104) is fully strained (each GaN and AlN sublayer of Kambayashi et al. is fully strained due to their small thickness and see also Fig. 5b of Janzen et al.) (claim 5), the InxAlyGa1-x-yN nucleation layer ((topmost GaN or AlN sublayer of) 104) has a homogenous or varying content of Al (claim 6), comprising a superlattice (104 excluding bottommost GaN or AlN sublayer) having a periodic structure of layers of Alx1Ga1-x1N (AlN) and Alx2Ga1-x2N (GaN), wherein x1>x2, or a Inx5Aly5Ga1-x5-y5N back barrier layer (one of GaN or AlN sublayers of 104) formed between the InxAlyGa1-x-yN nucleation layer (bottommost GaN or AlN sublayer) and the GaN channel layer (106) (claim 10), further comprising a barrier layer (108, 110 or composite layer of 108 and 110) (col. 3, lines 28-29) formed on the GaN channel layer (106) (claim 11), further comprising an AIN exclusion layer (one of AlN sublayers of 104) formed on the GaN channel layer (106), because the preposition “on” does not necessarily suggest “directly on” or “above”, and a barrier layer (108, 110 or composite layer of 108 and 110) formed on the AIN exclusion layer (claim 13), further comprising a passivation layer (108; u-GaN) of SiN or GaN formed on the barrier layer (110), because the preposition “on” does not necessarily suggest “directly on” or “above” (claim 15).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as obvious over Kambayashi et al. (US 8,999,788) (in view of Janzen et al. (WO 2016/110332; the cited columns and lines below are from Janzen et al. (US 10,269,565))  The teachings of Kambayashi et al. (in view of Janzen et al.) are discussed above.
Regarding claim 17, Kambayashi et al. (in view of Janzen et al.) differ from the claimed invention by not showing that the total thickness of the heterostructure, exclusive of thickness of the SiC substrate, is less than 1 µm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the total thickness of the heterostructure, exclusive of thickness of the SiC substrate, can be less than 1 µm, because (a) the total thickness of the heterostructure should be selected to control and optimize the defect density, strain and quality of the semiconductor layers constituting the heterostructure, (b) as technology advances over time, the overall thickness of the HEMT would shrink to accommodate more semiconductor devices on a common substrate and to reduce the amount of materials to in turn reduce the manufacturing cost, which would shrink the total thickness of the claimed heterostructure over time, and (c) the claim is prima facie obvious without showing that the claimed range of the total thickness achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claim 18, Kambayashi et al. (in view of Janzen et al.) differ from the claimed invention by not showing that an unintentional doping concentration of carbon in the GaN channel layer is less than 1E+17 cm-2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the unintentional doping of carbon in the GaN channel layer can be in the claimed range, because (a) impurities such as carbon would function as scattering centers for charge carriers of electrons in the GaN channel layer, (b) therefore, the lower the unintentional doping concentration of carbon in the GaN channel layer, the better the HEMT performance and its carrier mobility would be, and (c) the claim is prima facie obvious without showing that the claimed range of the doping concentration achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Georgakilas et al. (US 10,192,737)
Krames et al. (US 9,978,904)
Haskell et al. (US 7,847,293)
Haskell et al. (US 7,220,658)
Chakraborty et al. (US 7,723,216)

Hanser et al. (US 7,727,874)
Vaudo et al. (US 7,655,197)
Imer et al. (US 7,338,828)
Vaudo et al. (US 6,958,093)
Ivantsov et al. (US 8,728,938)
Hwang et al. (US 8,878,211)
Gaska et al. (US 7,491,626)
Laboutin et al. (US 2013/0207078)
Hwang et al. (US 9,543,391)

Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                       /JAY C KIM/                                                                                     Primary Examiner, Art Unit 2815                                                                                                                                                                                                                        March 9, 2022